Citation Nr: 1534194	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for Meniere's disease, claimed as loss of balance and dizziness.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected knee disorders.

6.  Entitlement to service connection for a neck/cervical spine disorder, to include as secondary to service-connected knee disorder.

7.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to lumbar spine disorder.

8.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to lumbar spine disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm disorder.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hand disorder.

11.  Entitlement to a rating in excess of 10 percent for service-connected conjunctivitis.

12.  Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis.

13.  Entitlement to a rating in excess of 10 percent for service-connected retropatellar pain syndrome of the left knee with instability, status-post meniscectomy.

14.  Entitlement to a rating in excess of 10 percent for service-connected retropatellar pain syndrome of the right knee.

15.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis with headaches.

16.  Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus with hammertoes and plantar fasciitis.

17.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder rotator cuff tendonitis.

18.  Entitlement to a compensable rating for bilateral shin splints.

19.  Entitlement to an effective date earlier than March 3, 2009, for the assignment of a 30 percent rating for service-connected allergic rhinitis.

20.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or being housebound.

21.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that it does not appear the TDIU claim was formally adjudicated below, nor was it certified as one of the appellate issues.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has contended that she warrants consideration of a TDIU.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

The Board also notes that the RO appears to have made a determination that new and material evidence was ultimately received to reopen the left arm and hand disorder claims, as the RO has discussed the merits of the underlying service connection claims in adjudications below.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As detailed below, however, the Board does concur new and material evidence has been received to reopen the hand disorder claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the carpal tunnel syndrome, Meniere's disease, hand disorder, conjunctivitis, knees, sinusitis, pes planus, left shoulder, shin splints, SMC, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran had active service during the Persian Gulf War era, she did not serve in the Southwest Asia theater of operations during this period.

2.  The record reflects the Veteran's tinnitus was present within her first post-service year.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's fibromyalgia was incurred in or otherwise the result of her active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current lumbar spine and neck/cervical spine disorders were incurred in or otherwise the result of her active service, or as secondary to a service-connected disability.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current sciatica of the bilateral lower extremities were incurred in or otherwise the result of her active service, or as secondary to a service-connected disability.

6.  Service connection was previously denied for a left arm disorder by a July 2006 Board decision.  Nothing in the record reflects the Veteran appealed that decision to the Court.

7.  Although the evidence received since the last prior denial of service connection for a left arm disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

8.  Service connection was previously denied for a hand disorder by an April 1996 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

9.  The evidence received since the last prior denial of service connection for a hand disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

10.  The record does not reflect it was factually ascertainable the Veteran satisfied the criteria for a 30 percent rating for her service-connected allergic rhinitis prior to March 3, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).

2.  The criteria for a grant of service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a grant of service connection for lumbar spine disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for a grant of service connection for a neck/cervical spine disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for a grant of service connection for sciatica of the right lower extremity, to include as secondary to lumbar spine disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for a grant of service connection for sciatica of the left lower extremity, to include as secondary to lumbar spine disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

7.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a left arm disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

8.  New and material evidence having been received to reopen the claim of entitlement to service connection for a hand disorder the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

9.  The criteria for an effective date earlier than March 3, 2009, for the assignment of a 30 percent rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10, 4.31, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Board finds that service connection is warranted for tinnitus.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further discussion of VA's duties to notify or assist is warranted for this aspect of the appeal.  

The Board also finds that new and material evidence has been received to reopen the claim of service connection for a hand disorder.  Accordingly, no further discussion of VA's duties to notify or assist is warranted for this aspect of the appeal either.  

Regarding the other claims adjudicated by this decision, the Board notes that the Veteran has received notification by multiple correspondence to include in June 2007, July 2007, April 2008, June 2009, March 2012, and April 2014.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence is used by VA to determine disability rating(s) and effective date(s), what information and evidence she must submit, and what information and evidence will be obtained by VA.  The Veteran was also informed that the left arm claim was previously denied, that new and material evidence was required to reopen the claim, and described the standard for new and material evidence by language consistent with the relevant regulatory provisions.

The Board further notes that the Veteran has actively participated in the processing of this case, and the statements submitted in support of her claims to include from her representative have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the April 2015 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which relates the etiology of her current fibromyalgia, lumbar spine disorder, neck/cervical spine disorder, and/or lower extremity sciatica to service or as secondary to a service-connected disability; that she currently has a chronic left arm disorder; or that demonstrates she satisfied the criteria for a 30 percent rating for allergic rhinitis prior to March 3, 2009.  

The Board further notes the Veteran was accorded multiple VA medical examinations regarding this case; to include a March 2009 VA examination which addressed the etiology of her fibromyalgia, and a September 2012 VA examination which addressed the etiology of her claimed lumbar spine and neck/cervical spine disorders.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

Although no VA examination was explicitly accorded to the Veteran in regard to the left arm claim, an examination is not required, under the law, in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case as it would show current symptoms but not the symptomatology present prior to March 3, 2009.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

I.  Service Connection Claims

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran served on active duty in the Persian Gulf War era, and that 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide special provisions for claims of chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as fibromyalgia) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  However, these provisions are only applicable to claimants who had active service in the Southwest Asia theater of operations during this period.  Here, the record reflects the Veteran had no such service.  In fact, her DD Form 214 reflects she had no foreign and/or sea service while on active duty.  Therefore, these provisions are not for application in the instant case.

Analysis - Tinnitus

The Board observes that the Veteran's lay testimony is of particular importance for this claim as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on her lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus ... as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U. S. Vet. App. February 9, 2015). Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

Here, there is no reference to tinnitus in the Veteran's service treatment records.  However, VA treatment records dated in January 1997 note, in pertinent part, she reported her current problems included ringing in her ears.  In short, she reported tinnitus within her first post-service year.  She also reported at an August 2001 VA examination that she had had intermittent tinnitus and recurrent otitis media since 1995.  In view of the aforementioned holding in Fountain, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for tinnitus pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  

Analysis -- Fibromyalgia

The Veteran essentially contends, to include at her April 2015 hearing, that she developed recurrent pains in various joints and muscles during her active service; and that these pains were ultimately diagnosed as fibromyalgia.  As such, she indicates the fibromyalgia developed while she was on active duty.

The Board acknowledges that the Veteran, as a lay person, is competent to describe symptoms such as pain which are capable of lay observation.  Further, her service treatment records reflect she was treated for complaints of pain in various joints, to include, but not limited to, complaints of bilateral knee pain, ankles, feet, and back in November 1995.  However, several of these complaints have been attributed to other conditions to include the already service connected bilateral knee disorders, left shoulder disorder, and bilateral pes planus.  Moreover, fibromyalgia is a complex disease process that generally requires competent medical evidence to diagnose.  In this case, the first competent medical diagnosis of fibromyalgia appears to be in 2004, years after the Veteran's separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

In view of the foregoing, the Board finds that competent medical evidence is required to determine whether the Veteran's fibromyalgia was incurred in or otherwise the result of the Veteran's active service.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

The Board further notes that the only competent medical evidence which explicitly addresses the etiology of the Veteran's fibromyalgia is that of the March 2009 VA examination which is against the claim.  Specifically, the VA examiner opined that the fibromyalgia was not caused by or the result of in-service complaints.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already determined this VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history based on review of VA claims folder.  Further, the opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported this opinion by stated rationale with reference to evidence documented in the record to include the fact in-service complaints were attributed to viral syndrome or specific injuries.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the VA examiner's opinion on this matter.  Therefore, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that preponderance of the competent medical and other evidence of record is against a finding the Veteran's fibromyalgia was incurred in or otherwise the result of her active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.



Analysis - Lumbar spine, neck/cervical spine, lower extremity sciatica

The Veteran has contended, in essence, that she developed recurrent low back and neck problems while on active duty.  She has also indicated that these disorders are secondary to her service-connected knee disorders.  Further, she has indicated her sciatica is secondary to the lumbar spine disorder.

The Board has already noted that the Veteran is competent to describe symptoms such as pain that are capable of lay observation; and that she was treated for complaints of back pain, among other things, in November 1995.  However, complaints of pain can be attributed to conditions that can be acute or chronic.  As such, competent medical evidence is generally required to diagnose a chronic disability and determine the etiology thereof.  This finding is consistent, in part, with the fact that the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Although the Federal Circuit held in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117;" the Board has already found that the provisions of 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, do not apply in this case.

The Board also notes the Veteran's service treatment records do not reflect she was diagnosed with a chronic disability of the lumbar spine/low back, neck/cervical spine, or sciatica while on active duty or for years thereafter.  Further, the Veteran submitted a claim to VA in March 1996, but did not include any such conditions.  As it is clear the Veteran knew she could obtain VA benefits for disabilities incurred during service, it would appear only logical that if she had such disability at that time she would have made a claim for them at that time.  She also did not identify any such complaints on a February 1998 VA joints examination.  Although she reported at her April 2015 hearing that she started receiving treatment for back problems at a VA medical facility shortly after service, such records are on file and do not indicate any such complaints until years after service.  

In view of the foregoing, the Board finds that the record calls into question the Veteran's reliability as a historian.  Moreover, this provides additional support to the finding that competent medical evidence is required to resolve this case.

The Board finds that the only competent medical opinion to specifically address the etiology of the lumbar and cervical spine claims is that of the September 2012 VA examination.  In pertinent part, the VA examiner opined that it was less likely as not (less than 50 percent probability) that these disabilities were incurred in or caused by the claimed in-service injury, event, or illness; that it was less likely as not they were proximately due to or the result of the Veteran's service-connected condition; and specifically stated there was no association or aggravation of her neck and back complaints and her knees.  

The Board reiterates that this VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of her VA claims folder.  As indicated above, the opinions were not expressed in equivocal or speculative language.  Further, the examiner provided stated rationale in support of these opinions.  The Board also reiterates there is no competent medical evidence which explicitly refutes this opinion.  Consequently, the Board concludes that it is adequate, persuasive, and entitled to significant probative value in the instant case.

In regard to the sciatica of the lower extremities, the Board has already noted that there was no indication of these disabilities until years after service.  Further, it does not appear the Veteran contends otherwise, as her claims are based upon them being secondary to the lumbar spine disorder.  However, as service connection is not warranted for the lumbar spine disorder, then service connection is not warranted for any disability that is secondary thereto.  

For these reasons, the Board finds that the preponderance of the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current lumbar spine disorder, neck/cervical spine disorder, and sciatica of the lower extremities were incurred in or otherwise the result of her active service, or as secondary to a service-connected disability.

II.  New and Material Evidence

General Legal Criteria

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Analysis - Left arm disorder

Service connection was previously denied for a left arm disorder by a July 2006 Board decision.  Nothing in the record reflects the Veteran appealed that decision to the Court.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

In this case, the evidence of record at the time of the last prior denial includes statements from the Veteran, her service treatment records, and post-service medical records which cover a period through at least 2005.  The Board noted, in pertinent part, that the Veteran's service treatment records showed complaints of left arm pain in September 1995; and that she also complained of pain in her left shoulder, extending into her left arm and hand, in November and December 1995.  The Board also noted that post-service medical records show the Veteran complained of left arm pain in January 1997; and intermittent pain in her left biceps and forearm at a February 1998 VA examination.  The February 1998 VA examiner indicated that there was currently chronic intermittent muscle pain in the left shoulder and forearm, with no evidence of current bursitis, tendonitis, or arthritis.  Various other post-service medical records were noted regarding complaints of left arm and shoulder pain to include a January 2005 VA examination in which the examiner noted that he did not find any mention of a left arm injury in the claims folder; and that the examiner noted the Veteran reported pain throughout her body.  Further, the examiner stated that there was "no chronic arm condition that I can find in her military record, and there is no arm condition that can [cause] global pain 
throughout the whole upper extremity with no nerve pattern."

Based upon the evidence then of record, the Board found in the July 2006 decision that while the record reflected complaints of pain associated with the Veteran's left arm, the clinical evidence did not reflect that she had a currently diagnosed underlying disorder for which service connection may be granted; and referred to the findings of the January 2005 VA examiner in support of this conclusion.  The Board also cited to Sanchez-Benitez, supra, that pain was not, of itself, a disorder for which service connection. may be granted.  Accordingly, in the absence of a currently diagnosed disorder, the Board denied service connection for a left arm disorder.

The evidence added to the record since the July 2006 Board denial includes additional statements from the Veteran, her testimony at the April 2015 VA examination, and additional post-service medical records dated through at least 2014.  In pertinent part, the Veteran continued to complain of left arm pain.  Although this evidence is "new" to the extent it was not previously of record, the Veteran advanced similar contentions at the time of the last prior denial.  Moreover, the additional medical records, to include various VA examinations, indicate such complaints are either due to the already service-connected left shoulder disorder, or to the fibromyalgia for which the Board has determined service connection is not warranted.  Simply put, there is still no competent medical evidence of a currently diagnosed underlying disorder for which service connection may be established.  

In view of the foregoing, the Board finds that although the evidence received since the last prior denial of service connection for a left arm disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the merits of the underlying service connection claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

Analysis - Hand Disorder

Service connection was previously denied for a hand disorder by an April 1996 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  The Board acknowledges that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52  (2010).  In this case, however, new and material evidence was not physically or constructively before VA within one year of the rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

The evidence of record at the time of the April 1996 rating decision included the Veteran's service treatment records.  Further, the April 1996 rating decision denied service connection for a hand disorder finding, in essence, that there was no evidence of a chronic disability thereof.  However, the evidence added to the record since the last prior denial includes VA treatment records dated in September 2011 which reflect, in part, that X-rays revealed degenerative osteoarthritis particularly left second and third PIPs.  Subsequent X-rays from September 2013 showed minimal degenerative changes in the proximal interphalangeal joints.  

In short, the additional evidence includes competent medical evidence of a chronic hand disorder, which goes to the specific basis of the prior denial.  Therefore, the Board finds evidence received since the last prior denial of service connection for a hand disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has been received with respect to this claim, and it is reopened.  38 C.F.R. § 3.156(a).

Adjudication of this claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding this aspect of the claim.


III.  Earlier Effective Date

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

In this case, the Board notes that the action which ultimately resulted in the assignment of the 30 percent rating for allergic rhinitis originated with a claim received by VA in April 2007.  Thus, there is an earlier date of claim.  However, as detailed below, it was not factually ascertainable the Veteran satisfied the criteria for a 30 percent rating prior to March 3, 2009.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522, which provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

VA may consider only  the factors as enumerated in the applicable rating criteria when determining the appropriate schedular rating.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In this case, a thorough review of the evidence of record, to include medical treatment records and VA examinations conducted in June 2007 and January 2008, does not reflect the Veteran was found to have nasal polyps prior to March 3, 2009.  In fact, there is no evidence the Veteran had more than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side prior to that date.  For example, the June 2007 VA examination noted that examination of the nasal cavity showed no evidence of purulence, no evidence of polyps, or deformity of the nose.  Although there was mild turbinate edema, and the dorsal aspect of the septum is deviated to the right, it was only about 25 percent obstructed bilaterally.  The January 2008 VA found there was no evidence of active disease; no evidence of polyps; no evidence of septal deviation; and no signs of nasal obstruction.  Further, there was no evidence of such impairment in the treatment records for this period.  As such, the record does not reflect the Veteran met or nearly approximated the schedular criteria for a 30 percent, or even a 10 percent rating, prior to March 3, 2009.

In view of the foregoing, the Board finds that the Veteran was not entitled to a 30 percent rating for her service-connected allergic rhinitis prior to March 3, 2009.  Therefore, her claim for an earlier effective date is denied.


ORDER

Service connection for fibromyalgia is denied.

Service connection for tinnitus is granted.

Service connection for a lumbar spine disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a neck/cervical spine disorder, to include as secondary to service-connected knee disorder, is denied.

Service connection for sciatica of the right lower extremity, to include as secondary to lumbar spine disorder, is denied.

Service connection for sciatica of the left lower extremity, to include as secondary to lumbar spine disorder, is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left arm disorder, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for a hand disorder the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

An effective date earlier than March 3, 2009, for the assignment of a 30 percent rating for service-connected allergic rhinitis, is denied.


REMAND

Initially, the Board notes that VA examinations conducted in October 2000 and November 2001 included evaluation of the Veteran's hands, but found no current impairment.  However, as noted above, X-ray findings in September 2011 and September 2013 showed evidence of such disability.  Nevertheless, no VA examination has since been conducted which evaluates the etiology of this disability, to include the Veteran's contentions she developed recurrent hand pain while on active duty.  Similarly, the Board notes that the March 2009 VA examination diagnosed bilateral carpal tunnel syndrome, but did not address the etiology of this disability.  Moreover, there is evidence which indicates the Veteran contended that both her hand and carpal tunnel syndrome were secondary to her left shoulder disorder, but the aforementioned VA examinations do not appear to address these contentions.

The Board observes that the Veteran has also indicated her Meniere's disease is secondary to her service-connected allergic rhinitis and/or sinusitis.  Granted, a July 2012 VA examination did include an opinion that her Meniere's disease was not caused by or a result of allergic rhinitis or sinusitis.  However, this examination did not address the matter of secondary aggravation pursuant to Allen, supra.  Moreover, it did not address whether this disability was directly related to service to include the Veteran's contentions that she developed recurrent dizziness while on active duty.  In pertinent part, the Board notes that service treatment records dated in August 1995 include complaints of headaches and dizziness.

The Board observes that the Veteran was accorded multiple VA examinations which evaluated the severity of her service-connected conjunctivitis, knees, sinusitis, pes planus, left shoulder, and shin splints throughout the pendency of this case.  However, the evidence of record, to include the Veteran's testimony as to the current symptomatology of these disabilities, indicates they may have increased in severity since the most recent VA examinations thereof.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is indicated to accord the Veteran new examinations of these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

The Board also notes that the Veteran's testimony at her April 2015 hearing indicates that she had received more recent treatment for her service-connected disabilities through VA than what was of record when these claims were last adjudicated below.  Further, the Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

With respect to the SMC and TDIU claims, the Board observes that the development directed by this remand on the other appellate claims may also affect her entitlement to a TDIU and/or SMC.  Therefore, the TDIU and SMC claims are inextricably intertwined with this development, and the Board will defer adjudication of the TDIU and SMC claims until such development has been completed.

The Board further finds the Veteran should be accorded notification which explicitly addresses her claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for her hands, carpal tunnel syndrome, Meniere's disease, conjunctivitis, knees, sinusitis, pes planus, left shoulder, and shin splints since April 2014.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period as indicated in her April 2015 hearing testimony.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding the claimed hand disorder, carpal tunnel syndrome, and Meniere's disease; as well as the nature, extent and severity of the symptoms from her service-connected disabilities and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to address the nature and etiology of her claimed hand disorder, carpal tunnel syndrome, and Meniere's disease.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Following evaluation of the Veteran, the respective examiner(s) should express an opinion whether it is at least as likely as not that such disability was incurred in or otherwise the result of active service to include the Veteran's contentions she developed recurrent hand pain and/or dizziness at that time.

If the examiner(s) determines the current disability is not directly related to service, he or she should express an opinion whether it was caused or aggravated by a service-connected disability to include the left shoulder for the hand disorder and carpal tunnel syndrome; and allergic rhinitis and sinusitis for the Meniere's disease.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression. 

A complete rationale for any opinion expressed should be provided.  

5.  The Veteran should also be afforded an examination(s) to evaluate the current nature and severity of her service-connected conjunctivitis, knees, sinusitis, pes planus, left shoulder, and shin splints.  The claims folder should be made available to the examiner for review before the examination.

The examiner(s) should describe current impairment from each of the service-connected disabilities, including impairment to employment as may be indicated.   

A complete rationale for any opinion expressed should be provided.  

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


